DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
3.	Acknowledgment is made of Applicant’s submission of the request for continued examination, dated November 5, 2020. Claims 1-6, 8, 9, 11-16, 18, and 19 are currently pending. This communication is considered fully responsive and sets forth below:
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted November 5, 2020 and December 9, 2020 were filed after the mailing date of previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Claims 1-6, 8, 9, 11-16, 18, and 19 are allowed. The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Breiling et al. (US 2017/0163331} and Ghta et al. (US 2017/0012887) are generally directed to various aspects of the processor that is configured for extracting control information from the user information signal and 
However, in consideration of submitting the request for continued examination, information disclosure statements filed November 5, 2020 and December 9, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“wherein the control information is for configuring communication between the UE and a first base station and the first base station is configured to communicate with the UE via a millimeter wave-based communication link;” and “transmitting response information to the second base station via the LTE-based communication link, the response information being forwarded from the second base station to the first base station based at least in part on the control information,” as specified in claim 1.
Similar limitations are included in claim 11.
“transmitting, by the second base station, the control information to the UE via the LTE-based communication links; receiving, by the second base station, response information from the UE via the LTE- based communication link;” and “forwarding, by 
Similar limitations are included in claim 16.
Dependent claims 2-5, 8, 9, 12-15, 18, and 19 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/WEI ZHAO/           Primary Examiner, Art Unit 2473